Citation Nr: 0933638	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  03-01 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, to include on a secondary basis.

2.  Entitlement to service connection for a right hip 
disability, to include on a secondary basis.

3.  Entitlement to service connection for a low back 
disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council




ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  Jurisdiction was subsequently 
transferred to the RO in Manchester, New Hampshire.

When this case was previously before the Board in July 2008, 
it was decided in part and remanded in part.  It has since 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  A left hip disability was not present in service or 
manifested within one year thereafter, and no current left 
hip disability is etiologically related to service or 
service-connected disability.

2.  A right hip disability was not present in service or 
manifested within one year thereafter, and no current right 
hip disability is etiologically related to service or 
service-connected disability.

3.  A low back disability was not present in service or 
manifested within one year thereafter, and no current low 
back disability is etiologically related to service or 
service-connected disability.



CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in or aggravated 
by active duty, its incurrence or aggravation during such 
service may not be presumed, and it is not proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. § 3.310(a) (2006); 
38 C.F.R. §§ 3.307, 3.309 (2008).

2.  A right hip disability was not incurred in or aggravated 
by active duty, its incurrence or aggravation during such 
service may not be presumed, and it is not proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. § 3.310(a) (2006); 
38 C.F.R. §§ 3.307, 3.309 (2008).

3.  A low back disability was not incurred in or aggravated 
by active duty, its incurrence or aggravation during such 
service may not be presumed, and it is not proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. § 3.310(a) (2006); 
38 C.F.R. §§ 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letters mailed in October 2002 and March 2006.  
Although the Veteran was not provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities for which service 
connection is sought until after the initial adjudication, 
the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the Veteran's claimed disabilities.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claims was no more than harmless error.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical and records have been 
obtained.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claims.  
The Board is also unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for a low back disability and a bilateral hip 
disability as he believes that they arose out of trauma 
sustained after a fall from a helicopter during service, or 
because they stem from his service-connected bilateral knee 
disability.

The Veteran's service treatment records do not contain any 
notations with regard to a hip or back disability.  These 
conditions are not mentioned on periodic examinations from 
January 1968, July 1969 or in the Veteran's discharge 
examination from August 1970.  The Board also notes that 
there is no evidence of these disabilities until many years 
after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 200) (the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection).

Private records from the Thames River Orthopedic Group and VA 
outpatient treatment records indicate that the Veteran had 
complained of and been treated for chronic low back pain.  In 
August 2003, VA outpatient records note that the Veteran had 
chronic low back pain secondary to his helicopter accident in 
service.  In August 2006, the Veteran described pain 
extending in to his hips bilaterally.

The Veteran was afforded a VA examination in March 2009 to 
determine the nature and etiology of any currently present 
low back disability and bilateral hip disability.  During the 
examination, the Veteran explained that while serving in 
Vietnam, he fell over 25 feet from a helicopter and rolled 
onto his right leg, and his right hip was also sore.  He 
claimed that his low back also hurt after the fall, but the 
pain would come and go.  Based on the Veteran's history, 
range of motion testing, and X-ray results, the examiner 
diagnosed the Veteran with degenerative arthritis of the 
hips, bilaterally, and degenerative arthritis of the lumbar 
spine.  

The examiner found that the Veteran's degenerative arthritis 
of both hips was less likely than not caused by or a result 
of active duty or caused by or worsened by his service-
connected disabilities of the knees.  In support of this 
opinion, the examiner noted that there was no objective 
evidence of any injuries related to a helicopter crash or 
fall, or objective evidence of a hip condition until 2004, 
with prior "essentially normal" hip films from 2003.  The 
examiner also noted that there is also no mechanism for a 
knee disorder to cause a hip disorder unless the knee 
disorder causes the gait to be so disordered and asymmetric 
as to significantly alter the forces impinging upon the hip; 
he found that the Veteran's gait was not so disordered.  
Moreover, the examiner pointed out that the Veteran was 
morbidly obese, a significant risk factor for the development 
and progression of degenerative joint disease.

As for the Veteran's degenerative arthritis of the lumbar 
spine, the examiner likewise found that this condition was 
less likely as not caused by or a result of active duty or 
caused by or permanently worsened by his service-connected 
disabilities of the knees.  The examiner once again pointed 
to the fact that there was no objective evidence of any 
injuries related to a helicopter crash, or fall from a 
helicopter in service, and there was no evidence of a back 
injury until over 20 years after service.  Moreover, using 
the same reasoning as above, the examiner found that the 
Veteran's gait was not so disordered so as to suggest that 
the Veteran's knee disabilities caused his low back 
disability.  

The Board acknowledges the notation of the August 2003 VA 
outpatient record indicating that the Veteran has chronic low 
back pain secondary to the claimed in-service helicopter 
incident.  It is the Board's duty to assess the credibility 
and probative value of evidence, and, provided that it offers 
an adequate statement of reasons or bases, the Board may 
favor one medical opinion over another.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  Here, in contrast to the March 
2009 opinion, the August 2003 record is essentially a 
recitation of the Veteran's account, and is not really 
offered as a medical opinion.  

The Veteran is competent to report on matters observed or 
within his personal experience.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  He is certainly competent to describe 
a fall from a helicopter, and the pain and other symptoms he 
experienced.  However, the opinion of the May 2009 VA 
examiner concludes that the Veteran's degenerative arthritis 
of the lumbar spine was less likely than not related to 
service or service-connected disability, and this conclusion 
is based on the lack of objective contemporaneous evidence of 
injury, not on any dismissal of the veracity of the Veteran's 
account.  The Veteran is not competent to relate a current 
disability to the in-service fall, as this requires medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Moreover, the VA examiner's opinion was rendered following a 
thorough examination of the Veteran and a review of the 
claims folders.  In addition, the VA examiner provided 
support and medical rationale for her opinion.  The August 
2003 record does not contain any support or rationale, nor 
was it the result of an examination and review of the 
Veteran's claims file.  Thus, the notation from the VA 
outpatient records is of little probative value and clearly 
less probative than the VA examiner's opinion.
 
As for the Veteran's bilateral hip disability, there is no 
opinion of record linking this disability to service or 
service-connected disability.  The only opinion of record is 
that of the March 2009 VA examiner specifically declining to 
link the Veteran's degenerative arthritis of the hips to 
service or his service-connected bilateral knee disability.

As alluded to above, the Board has also considered the 
Veteran's statements, including his April 2003 testimony from 
a hearing before a Decision Review Officer, but whether his 
low back or bilateral hip disability was incurred in service 
or caused or permanently worsened by service-connected 
disability is a medical question that the Veteran is not 
competent to answer.  See Espiritu, 2 Vet. App. at 494.  

Accordingly, the Board must conclude that service connection 
is not warranted for the Veteran's low back and bilateral hip 
disabilities, to include on a secondary basis.  In reaching 
this decision, the Board has determined that the benefit-of-
the-doubt rule is not applicable to the claims because the 
preponderance of the evidence is against the claims.


ORDER

Entitlement to service connection for a left hip disability, 
to include on a secondary basis, is denied.

Entitlement to service connection for a right hip disability, 
to include on a secondary basis, is denied.

Entitlement to service connection for a low back disability, 
to include on a secondary basis, is denied.



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


